Per. Curiam,
The questions involved in this case have been so fully considered and satisfactorily disposed' of by the learned president of the common pleas that we deem it unnecessary to add anything to what is so well said in his opinion, sent up with the record. For reasons therein given at length the decree should be affirmed; but, if the use plaintiffs in the purchase money judgment, No. 103, November term 1891, have not yet filed in court the deed mentioned in said opinion, the thirty days within which they were authorized to do so should be computed from this date. With that modification, the decree is affirmed, and the appeal dismissed, with costs to be paid by appellant.